                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS

 TRAVIS T. WILLIAMS, #Y15910,                             )
                                                          )
                   Plaintiff,                             )
                                                          )
 vs.                                                      )            Case No. 19-cv-01192-JHL
                                                          )
 ZACHARIAH BUCHANON,                                      )
 C/O EKELBERRY,                                           )
 DEE DEE BROOKHART,                                       )
 AND RUSSELL GOINES,                                      )
                                                          )
                   Defendants.                            )

                                 MEMORANDUM AND ORDER

JOAN H. LEFKOW, United States District Judge:1

        Plaintiff Travis Williams, an inmate of the Illinois Department of Corrections (“IDOC”)

currently incarcerated at Lawrence Correctional Center (“Lawrence”), brings this pro se action

pursuant to 42 U.S.C. § 1983 and the Federal Tort Claims Acts (“FTCA”), 28 U.S.C. §§ 1346,

2671-2680. Williams asserts claims against the defendants for using excessive force against him

on February 27, 2019. He seeks money damages.

        The complaint is now before the court for preliminary review pursuant to 28 U.S.C.

§ 1915A. Under Section 1915A(a), the court is required to screen prisoner complaints to filter out

non-meritorious claims.         Any portion of a complaint that is legally frivolous, malicious, fails to

state a claim on which relief may be granted, or asks for money damages from a defendant who

by law is immune from such relief must be dismissed. 28 U.S.C. § 1915A(b). At this juncture,




        1
           Sitting by designation pursuant to 28 U.S.C. § 294(c) and Administrative Order No. 252 of the United
States District Court for the Southern District of Illinois.


                                                              1
the factual allegations of the pro se complaint are to be liberally construed. Rodriguez v. Plymouth

Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).

                                      THE COMPLAINT

       In the Complaint, Williams makes the following allegations (Dkt. 1): On or around

February 27, 2019, Williams was handcuffed and escorted to the prison dietary unit by orange

crush tactical team officers during a shakedown at Lawrence. When Williams complained that the

handcuffs were cutting off circulation to his fingers, Sergeant Sean, Sergeant Ekelberry, and

Lieutenant Buchanon responded with excessive force.

       The three officers grabbed Williams and threw him to the floor. They beat his shins with

wooden sticks. Lieutenant Buchanon choked Williams, while Sergeant Ekelberry stuck his fingers

down Williams’ throat. They slammed his head into walls and caused him to lose consciousness.

When Williams regained consciousness the first time, Lieutenant Buchanon accused him of

assaulting the officer with his shoulder. Lieutenant Buchanon then punched Williams in the back

of the head until he lost consciousness a second time. He was placed in a wheelchair and taken to

segregation. Williams received a disciplinary ticket and found guilty of assault, dangerous

disturbances, and disobeying a direct order. He was punished with 6 months of lost good conduct

credit, 6 months of C-grade, 6 months of contact visitation restrictions, and 3 months of

segregation. Williams brings claims against Lieutenant Buchanon, Sergeant Ekelberry, Security

Warden Goines, and Chief Warden Brookhart for violations of his civil rights, retaliation, and

destruction of property.

                                PRELIMINARY DISMISSALS

       Williams identifies the following two individuals as defendants in the case caption but

omits them from his statement of claim: Wardens Brookhart and Goines. A plaintiff cannot state



                                                     2
a claim against a defendant simply by including the individual’s name in the caption of the

complaint. Collins v. Kibort, 143 F.3d 331, 334 (7th Cir. 1998). He also cannot state a § 1983

claim against a defendant simply because the individual serves in a supervisory capacity at the

prison. The doctrine of respondeat superior (i.e., liability of supervisor) does not apply to § 1983

actions. Griffin v. Wexford Health Sources, Inc., 244 F. Supp. 3d 787, 790 (N.D. Ill. 2016); Monell

v. Dep’t of Soc. Servs., 436 U.S. 658, 98 S. Ct. 2018 (1978). Liability instead hinges on personal

responsibility for the deprivation of a constitutional right. See Kinslow v. Pullara, 538 F.3d 687,

692 (7th Cir. 2008), citing Monell v. N.Y. City Dep’t of Soc. Servs., 436 U.S. 658, 691 1978). The

complaint sets forth no allegations against the wardens and states no plausible claim against them.

       In addition, Williams omits the following two individuals from his case caption but

includes them in his statement of claim: Sergeants Sean and Reed. When parties are not listed in

the caption, this court will not treat them as defendants. See FED. R. CIV. P. 10(a) (title of the

complaint “must name all the parties”); Myles v. United States, 416 F.3d 551, 551-52 (7th Cir.

2005) (defendant must be “specif[ied] . . . in the caption”). All claims against Sergeants Sean and

Reed are considered dismissed without prejudice. Id.

                                          DISCUSSION

       Based on the allegations, the court designates the following claims in this pro se action:

       Count 1:        Eighth Amendment claim against Buchanon and Ekelberry for using
                       excessive force against Williams on or around February 27, 2019.

       Count 2:        First Amendment retaliation claim against Buchanon and Ekelberry.

       Count 3:        Fourteenth Amendment claim against Buchanon and Ekelberry for
                       depriving Williams of his property without due process of law.

       Count 4:        Fourteenth Amendment claim against Buchanon and Ekelberry for
                       depriving Williams of his liberty without due process of law by issuing him
                       a disciplinary ticket that resulted in his punishment with lost good conduct
                       credit, segregation, C-grade, and visitation restrictions.


                                                     3
        Count 5:          FTCA claim against Buchanon and Ekelberry.

The parties shall use these designations in all future pleadings and orders, unless otherwise directed

by a judicial officer of this court. Any claim that is mentioned in the complaint but not

addressed in this order is considered dismissed without prejudice under Twombly.2

                                                     Count 1

        A prison official’s intentional use of excessive force against an inmate without penological

justification constitutes cruel and unusual punishment in violation of the Eighth Amendment. See

Wilkins v. Gaddy, 559 U.S. 34, 130 S. Ct. 1175 (2010); DeWalt v. Carter, 224 F.3d 607, 619 (7th

Cir. 2000). An inmate bringing an excessive force claim must show that an assault occurred and

that it was carried out maliciously and sadistically instead of in “‘a good-faith effort to maintain

or restore discipline.’” Wilkins, 559 U.S. at 40 (citing Hudson v. McMillian, 503 U.S. 1, 6, 112 S.

Ct. 995 (1992)). Williams alleges that Buchanon and Ekelberry used force against him without

penological justification, when they threw him to the floor, beat him with a wooden stick, and

repeatedly hit him in the head because he complained of tight cuffs. These allegations support an

Eighth Amendment claim for excessive force against both defendants. Accordingly, Count 1

survives screening against Buchanon and Ekelberry.

                                                     Count 2

        To state a claim of retaliation under the First Amendment, an inmate must show that “(1) he

engaged in activity protected by the First Amendment; (2) he suffered a deprivation that would

likely deter First Amendment activity in the future; and (3) the First Amendment activity was ‘at

least a motivating factor’ in the [d]efendants’ decision to take the retaliatory action.” Gomez v.



        2
           See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).


                                                              4
Randle, 680 F.3d 859, 866 (7th Cir. 2012) (citation omitted). Williams mentions a retaliation

claim for the first time in his request for relief by asking the court to “charge” the defendants with

retaliation “for me filing previous lawsuit just 2 months prior.” (Dkt. 1 at 7.) Williams sets forth

no allegations in his statement of claim, or elsewhere, which suggest that the defendants took

adverse action against him because of the prior suit he filed. Factual allegations in a complaint

must raise a right to relief “above the speculative level.” Twombly, 550 U.S. at 555; Ashcroft v.

Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937 (2009) (complaint must describe “more than a sheer

possibility that a defendant has acted unlawfully”). The allegations fall short of this standard.

Count 2 shall therefore be dismissed without prejudice.

                                          Counts 3 and 4

        To state a Fourteenth Amendment claim, an inmate must establish a deprivation of liberty

or property without due process of law. U.S. CONST. amend XIV. Williams fails to establish the

existence of a protected liberty or property interest. He also asserts no due process violations.

        Instead, Williams seeks damages for lost property in his request for relief. The Illinois

Court of Claims offers an adequate post-deprivation remedy for his lost property in an action for

damages. Hudson v. Palmer, 468 U.S. 517, 530-36, 104 S. Ct. 3194 (1984) (availability of

damages remedy in state claims court is an adequate, post-deprivation remedy); Murdock v.

Washington, 193 F.3d 510, 513 (7th Cir. 1999) (citations omitted) (“A prisoner has adequate

process where an adequate post-deprivation remedy is available to redress unauthorized

confiscations of property.”). Count 3 shall be dismissed without prejudice to Williams pursuing

relief in state court.

        Williams also attaches a copy of his disciplinary ticket to the complaint. He does not assert

that his due process rights were violated in connection with the ticket. Williams also makes no



                                                      5
claim that he was punished with placement in segregation under conditions imposing an “atypical

and significant hardship” on him in relation to the ordinary incidents of prison life. Hardaway v.

Meyerhoff, 734 F.3d 740, 743 (7th Cir. 2013) (Marion v. Columbia Cty. Corr. Inst., 559 F.3d 693,

697 (7th Cir. 2009)). Count 4 shall therefore be dismissed without prejudice for failure to state a

claim for relief.

                                               Count 5

        The FTCA provides a vehicle for bringing suit against the United States, in situations where

a private person would be liable under state law. Augutis v. United States, 732 F.3d 749, 752 (7th

Cir. 2013). Williams did not name the United States as a defendant. He is an inmate who is in

state custody. All relevant events occurred in a state prison. All defendants are state actors. His

claims arise under § 1983 and not the FTCA. Count 5 shall be dismissed with prejudice.

                                       PENDING MOTION

        The Motion for Recruitment of Counsel (Dkt. 3) is DENIED without prejudice. A district

court considering an indigent plaintiff’s request for counsel must first consider whether the

plaintiff has made reasonable attempts to secure counsel on his own, and, if so, whether the

difficulty of the case factually and legally exceeds his capacity as a layperson to present it. Navejar

v. Iyiola, 718 F.3d 692, 696 (7th Cir. 2013) (citing Pruitt v. Mote, 503 F.3d 647, 654 (7th Cir.

2007)). Neither of these requirements is satisfied. Plaintiff has not demonstrated reasonable

efforts to locate counsel on his own, and he identifies no significant impediments to self-

representation beyond his hearing impairment and limited knowledge of the law. The complexity

of this case does not exceed Plaintiff’s capacity to litigate it, given his demonstrated ability to meet

deadlines, file coherent pleadings, and prepare a complaint that survives screening. Plaintiff may

file a new motion, should his situation change and he is unable to locate counsel on his own.



                                                       6
                                         DISPOSITION

       IT IS ORDERED that the Complaint (Dkt. 1) survives screening pursuant to 28 U.S.C.

§ 1915A, as follows: COUNT 1 will receive further review against Defendants BUCHANON and

EKELBERRY.

       IT IS ORDERED that COUNTS 2, 3, and 4 are DISMISSED without prejudice and

COUNT 5 is DISMISSED with prejudice for failure to state a claim for relief.

       IT IS ORDERED that Defendants BROOKHART and GOINES are DISMISSED

without prejudice because the complaint sets forth insufficient allegations to state any claim

against them. The Clerk is DIRECTED to TERMINATE both individuals as defendants in the

Case Management/Electronic Case Filing (“CM/ECF”) system.

       With respect to Count 1, the Clerk of Court shall prepare for Defendants ZACHARIAH

BUCHANON and C/O EKELBERRY: (1) Form 5 (Notice of a Lawsuit and Request to Waive

Service of a Summons), and (2) Form 6 (Waiver of Service of Summons). The Clerk is

DIRECTED to mail these forms, a copy of the complaint, and this Memorandum and Order to

each defendant’s place of employment as identified by Williams. If a defendant fails to sign and

return the Waiver of Service of Summons (Form 6) to the Clerk within 30 days from the date the

forms were sent, the Clerk shall take appropriate steps to effect formal service on that defendant,

and the court will require that defendant pay the full costs of formal service, to the extent

authorized by the Federal Rules of Civil Procedure.

       If a defendant cannot be found at the work address provided by Williams, the employer

shall furnish the Clerk with the defendant’s current work address, or, if not known, the defendant’s

last-known address. This information shall be used only for sending the forms as directed above



                                                      7
or for formally effecting service. Any documentation of the address shall be retained only by the

Clerk. Address information shall not be maintained in the court file or disclosed by the Clerk.

        Defendants are ORDERED to timely file an appropriate responsive pleading to the

complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g). Pursuant to

Administrative Order No. 244, defendants need only respond to the issues stated in this

Merits Review Order.

        IT IS ORDERED that pursuant to Administrative Order No. 252, this case is

reassigned to Chief Judge Nancy J. Rosenstengel.

        IT IS ORDERED that this entire matter be REFERRED to a United States Magistrate

Judge for disposition, as contemplated by Local Rule 72.2(b)(3) and 28 U.S.C. § 636(c), should

all the parties consent to such a referral.

        IT IS ORDERED that if judgment is rendered against Williams, and the judgment

includes the payment of costs under § 1915, he will be required to pay the full amount of the costs,

whether or not an application for in forma pauperis is granted. 28 U.S.C. § 1915(f)(2)(A).

        Finally, Williams is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

        IT IS SO ORDERED.
        DATED: 1/7/2020

                                                     /s/ Joan H. Lefkow
                                                     JOAN H. LEFKOW
                                                     United States District Judge


                                                     8
                                        Notice to Plaintiff

       The court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, the defendants

will enter their appearance and file an Answer to your Complaint. It will likely take at least 60

days from the date of this Order to receive the defendants’ Answer, but it is entirely possible that

it will take 90 days or more. When all the defendants have filed Answers, the court will enter a

Scheduling Order containing important information on deadlines, discovery, and procedures.

Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,

to give the defendants notice and an opportunity to respond to those motions. Motions filed before

defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need

not submit any evidence to the court at this time, unless specifically directed to do so.




                                                     9
